DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is final office action on the merits on patent application 16/5058514 attorney docket 523718US. Application is assigned an effective filing date of  3/1/2019 based on Japanese application 2019-037445 filing date, and applicant is Toshiba Memory Corporation.  Subsequent tot eh office action dated 9/8/2020, applicant has cancelled claims 1-10 and amended claims 11, 15, 16, 17, 19 and 20.  Claims 11-20 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Applicant has amended claims 15, 17 and 19, and correctly argues that the amendments overcome the §112b rejection and objection to those claims which is withdrawn. 
Applicant has amended claim 11 and argues that it is not taught by the art of record.  The argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. There is no support for the claim limitation “least some of the first layers are undivided along the second direction in the scribe line between the at least two chip areas.”  It is not clear what an undivided layer comprises, and the disclosure does not define it. The drawing show both LMas and LMbs are not continuous, for example at ST and STRx in figure 18A and 18b.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites, “wherein a plurality of chip areas each including the memory region are arranged with a scribe line therebetween on the semiconductor wafer.”  This is impossible.  If the chip areas include a singular memory area, they must overlap at the memory area, and cannot have a scribe line between them. 

Claims 12-20 depend from claim 11 and carry the same defect.
Claim 12 recites “wherein the at least some first layers include a conducting region and an insulating region…the insulating region is arranged between the chip areas,” but claim 11 requires that “the at least some of the first layers are undivided along the second direction in the scribe line between the at least two chip areas. It is not clear how the layers can be undivided but are divided into insulation and conductive regions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102a(1)/a(2) as being anticipated by Junichi et al. (U.S. 10,115,681).

As for claim 11,
Junichi teaches in figures 6a and 6b a semiconductor memory device comprising:
a stacked structure (132 – 142/146) including a plurality of first layers (142 or 146) stacked with a second layer (132) interposed between every two adjacent ones of the first layers in a memory region (substrate 8/9) in which a plurality of memory cells are arranged (cells 100), 
the stacked structure having, above a semiconductor wafer, a stepped portion (contact regions 200) at which ends of the first layers forming a stepped shape at an end of the stacked structure in a first direction (across the page in figure 15a) within the memory region, 
wherein a plurality of chip areas (diced chip 900) each including the memory region are arranged with a scribe line (region 600) therebetween on the semiconductor wafer,  

and the at least some of the first layers are undivided along the second direction in the scribe line between the at least two chip areas (they are continuous in the kerf area 600 between the sealing rings 199 in figure 15c).

As for claim 12,
Junichi teaches the semiconductor memory device according to claim 11, and teaches that that the at least some first layers include a conducting region (100) and an insulating region (600), and the conducting region is arranged in the memory region, the insulating region is arranged between the chip areas.

As for claim 13,
Junichi teaches the semiconductor memory device according to claim 12, and Junichi teaches that the first layers (146) in the conducting region function as word lines to supply voltage to the memory cells arranged in the memory region Kim  ([co25 ln30-37]).

As for claim 14,

the insulating region is also arranged between the first memory region and the second memory region (600 is shown in the peripheral region between two cells in figure 15c), to electrically separate the first memory region from the second memory region (146 is silicon nitride [co12 ln33] which insulates the conductors between word layer portions).

As for claim 15,
Junichi teaches the semiconductor memory device according to claim 11, and Junichi teaches that the at least some of the first layers are arranged above remaining ones of the first layers within the stacked structure (all layers 142/146 are stacked). 16.  

As for claim 16,
Junichi teaches the semiconductor memory device according to claim 11, wherein the at least some of the first layers are arranged between remaining ones of the first layers within the stacked structure. (shown in figure 15c)

As for claim 17,
Junichi teaches the semiconductor memory device according to claim 11, and teaches that a peripheral circuit for the memory region is provided on the semiconductor wafer within the corresponding chip area in the second direction with respect to the 

As for claim 18,
Junichi teaches the semiconductor memory device according to claim 17, and Junichi teaches that at least some other of the first layers are arranged at a position at a height equal to a height of a position of the peripheral circuit (the stacks extend upwards from the substrate, and the connection lines 488 are at the same level as the stacks, and are considered part of the peripheral circuits). 

As for claim 19,
Junichi teaches  the semiconductor memory device according to claim 11, and Junichi teaches that the memory region includes a first memory region and a second memory region arranged in the second direction (Figure  2x2 array extending in both directions),
a peripheral circuit for the memory region is provided between the first memory region and the second memory region (peripheral circuit is below the entire cell), and the at least some of the first layers (132/142/146) extend over the chip areas through a region that is above the first memory region, above the peripheral circuit, and above the second memory region (the layers cover the peripheral circuit and are in both the first and second cell regions).

As for claim 20,
Junichi teaches the semiconductor memory device according to claim 11, wherein the at least some of the first layers extend from above a first scribe line located on a first side in the second direction of one of the chip areas, through a region that is above the one chip area and above a second scribe line located on a second side in the second direction of the one chip area, to above another of the chip areas.(figure 15c shows that the stack layers extend across a the cell, a kerf and a second cell, across a kerf and across a second set of cell and kerf).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/Examiner, Art Unit 2893